Citation Nr: 9911265	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  97-26 260	)	DATE
	)
	)

On appeal from a decision of the
Department of Veterans Affairs Medical Center in Miami, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred due to hospitalization at North 
Ridge Medical Center, Ft. Lauderdale, Florida, from June 9, 
1995, through June 17, 1995.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from December 1958 to March 
1962.

This case comes before the Board of Veterans' Appeals (Board) 
from a decision rendered by the Department of Veterans 
Affairs (VA) Miami, Florida, Medical Center by means of a 
letter dated in February 1996.



FINDING OF FACT

The veteran has not established service connection for any 
disability.


CONCLUSION OF LAW

The veteran's claim for service connection for payment or 
reimbursement of unauthorized medical expenses incurred due 
to hospitalization at North Ridge Medical Center, Ft. 
Lauderdale, Florida, from June 9, 1995, through June 17, 
1995, lacks legal merit and entitlement under the law.  
38 U.S.C.A. § 1728 (West 1991). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As indicated above, the veteran essentially contends that he 
is entitled to payment or reimbursement of unauthorized 
medical expenses incurred due to hospitalization at North 
Ridge Medical Center, Ft. Lauderdale, Florida, from June 9, 
1995, through June 17, 1995.  After a review of the record, 
the Board finds that there is no legal basis to his claim.

In a case where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated as a consequence of the absence of legal merit or 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Cf. FED R.CIV.P. 12(b)(6) (failure to 
state a claim upon which relief can be granted).

The Board finds, in this case, that the law and not the 
evidence is dispositive, in that applicable regulations 
specifically delineate certain criteria that must be met 
prior to the payment or reimbursement by VA of unauthorized 
medical expenses, as set 

forth at 38 U.S.C.A. § 1728(a) (West 1991).  These criteria 
include a determination that such expenses were incurred in 
conjunction with treatment for a service-connected 
disability; for a nonservice-connected disability associated 
with and found to be aggravating a service-connected 
disability; or for any disability, when the veteran has a 
total disability permanent in nature resulting from a 
service-connected disability.  38 U.S.C.A. § 1728(a)(2) (West 
1991).  In addition, it must be shown that the services at 
issue must have been emergent in nature, and that VA or other 
Federal facilities were not feasibly available.  

It must be emphasized that satisfaction of one of these 
criteria does not, in and of itself, provide the basis for 
payment or reimbursement of unauthorized medical expenses.  
The provisions of 38 U.S.C.A. § 1728 (West 1991) expressly 
stipulate, by specific use of the word "and," that all of the 
criteria enumerated therein must be satisfied.  

In the instant case, a review of the veteran's claims folder 
does not demonstrate that he has established service 
connection for any disorder or disability; see 38 U.S.C.A. 
§ 1131 (West 1991).  Service connection has been determined, 
by law, to be a criterion upon which payment or reimbursement 
of unauthorized medical expenses is premised; that is, in the 
absence of any service-connected disorder or disability, any 
such payment or reimbursement by VA will not be made.  This 
is, to reiterate, a question of law.  In view of the 
inclusive nature of the legal standards whereby unauthorized 
medical expenses are paid or reimbursed, the Board need not 
examine whether any other criterion has been met.  The 
veteran's claim, which lacks legal merit and entitlement 
under the law, must therefore be denied and the appeal to the 
Board terminated.

The Board notes the veteran's contentions, to the effect that 
VA should have advised him that he was being transferred from 
the VA facility at which he initially sought treatment to 
North Ridge Medical Center; he alleges that he should have 
instead been transferred to a public hospital.  The Board, 
however, cannot find any legal 

basis, either in statute or regulation, that would render his 
contentions relevant.  VA is precluded by law from paying or 
reimbursing the expenses incurred by the veteran for his non-
VA medical treatment; the question of how those expenses were 
incurred is not a matter of Board concern.


ORDER

Payment or reimbursement of unauthorized medical expenses 
incurred due to hospitalization at North Ridge Medical 
Center, Ft. Lauderdale, Florida, from June 9, 1995, through 
June 17, 1995, is denied, and the appeal is terminated.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

